



COURT OF APPEAL FOR ONTARIO

CITATION: Talbot v. Nourse, 2019 ONCA 436

DATE: 20190524

DOCKET: C65175

Doherty, Nordheimer and Harvison Young JJ.A.

BETWEEN

Louise Talbot

Plaintiff (
Respondent
)

and

Jeffrey Nourse, 2255588 Ontario Inc. and
2207500 Ontario Inc.


Defendants (
Appellant
)

Warren S. Rapoport, for the appellant

Kenneth Alexander and Kristopher Stone, for the
    respondent

Heard: May 22, 2019

On appeal from the judgment of Justice
    Koehnen of the Superior Court of Justice, dated February 21, 2018.

APPEAL BOOK ENDORSEMENT

[1]

In our view, the common employer issue does not raise a different cause
    of action, thereby engaging a
Limitations Act
defence. It does raise
    pleading issues. However, in light of the trial judges finding that the
    appellant had notice of the nature of the claim at least six weeks before
    trial, we are not convinced that any deficiencies in the pleadings caused any
    prejudice to the appellant.

[2]

The appellant also argues that the trial judge erred in finding that Mr.
    Nourse had authority to bind the appellant to the contract with Ms. Talbot.
    This is a factual question. The trial judge addressed the question in his
    reasons, at paras. 145-51. In our view, his factual finding, at para. 150, is
    supported by the evidence. We defer to that finding.

[3]

The appeal is dismissed.

[4]

Costs to the respondent in the amount of $10,000, all in.


